In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 15‐2524

FRANCIS J. GOLLA,
                                                  Plaintiff‐Appellant,

                                  v.


OFFICE OF THE CHIEF JUDGE OF COOK
COUNTY, ILLINOIS and COOK COUNTY,
ILLINOIS,
                                               Defendants‐Appellees.


         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
          No. 11 C 8149 — Harry D. Leinenweber, Judge. 



 ARGUED SEPTEMBER 28, 2017 — DECIDED NOVEMBER 15, 2017


   Before BAUER, MANION, and HAMILTON, Circuit Judges.
    BAUER,  Circuit  Judge.    Francis  Joseph  Golla  brought  this
Title  VII  race  discrimination  action  against  his  former  em‐
ployer, the Office of the Chief Judge of Cook County, Illinois,
and Cook County, Illinois, itself for purposes of indemnifying
2                                                     No. 15‐2524

any judgment (collectively, “Defendants”). After discovery, the
district  court  granted  Defendants’  motion  for  summary
judgment. Golla appeals that decision, and we affirm. 
                      I.  BACKGROUND
    Golla’s complaint alleged that the Office of the Chief Judge
(“the  Office”)  had  engaged  in  intentional  reverse  racial
discrimination by paying Deotis Taylor, an African‐American
male, a significantly higher salary than Golla, a white male,
despite working in the same department and performing the
same duties under essentially the same title. 
    The Office is the administrative arm of the Cook County
circuit  courts  with  numerous  departments,  including  Adult
Probation, Juvenile Probation, Social Services, Forensic Clinical
Services, and the Chief Judge’s Office. Golla, who has a law
degree,  started  working  in  the  Office  in  1983  as  a  Court
Coordinator. Golla’s employment with the Office was termi‐
nated  on  March  16,  1995,  but  he  was  reinstated  ten  months
after he filed a complaint with the Equal Employment Oppor‐
tunity Commission (EEOC) and the parties reached a settle‐
ment.  As  part  of  the  settlement  agreement,  Golla  was  rein‐
stated at a Grade 14 pay position. Golla assumed the title of
Law  Clerk I, and was  assigned  to assist in the jury room at
other  circuit  courts,  before  moving  into  the  juvenile  court‐
house.
   In 2004, Golla transferred to the Social Services Department.
While  there,  Golla  retained  the  title  of  Law  Clerk  I,  and
continued to be paid at Grade 14 until he resigned on May 31,
2013.  Golla’s  duties  in  the  Social  Services  Department  were
No. 15‐2524                                                          3

administrative in nature, and included filing, creating reports,
case initialization, and processing intakes. 
     Deotis  Taylor  began  working  at  the  Office  in  1978  as  a
Probation Officer, and then became a Jury Room Manager in
1998. Taylor’s personnel records indicated that in 1998, he was
paid  at  Grade  22.  Taylor  left  the  Office  in  1999  to  run  for
Illinois State Senate.
    The Office rehired Taylor in 2005, and assigned him to the
Social  Services  Department.  Taylor  assumed  the  title  Legal
Systems Analyst at a Grade 22 pay position. He remained in
that position until he retired on September 26, 2013. Taylor’s
duties in the Social Services Department were also administra‐
tive, and included processing case files to courtrooms, conduct‐
ing criminal background checks, and organizing and disposing
of files.
    Despite the different formal titles, Golla and Taylor were
both  listed  in  the  Social  Services  directory  under  the  title
Administrative Assistant. In addition, both Golla and Taylor
worked on intake forms, called SCERTs, on a daily basis. These
forms  were  generated  when  an  individual  who  had  been
sentenced  did  not  physically  appear  at  the  Social  Services
Department  for  intake.  Taylor  wrote  up  the  SCERT  form,
assigned a caseworker to it, and conducted a criminal back‐
ground  check  on  the  individual.  Golla  received  completed
SCERTs and entered the information into a computer system. 
   Vanessa Whitehead, who is African‐American, served as
the  Deputy  Director  of  Management  Services  in  the  Social
Services  Department,  in  which  position  she  was  the  direct
supervisor of both Golla and Taylor. Whitehead testified in her
4                                                     No. 15‐2524

deposition that she had no role in determining an employee’s
pay grade.
    In support of their motion for summary judgment, Defen‐
dants introduced an affidavit from Sharon Hoffman, who was
the Assistant Director of the Social Services Department until
March,  2014.  Hoffman’s  affidavit  affirmed  that  the  Social
Services Department had no control over an employee’s pay
grade.  Instead,  employees  who  transferred  into  the  Social
Services Department retained their pay grade from their prior
department. Hoffman’s affidavit also listed seventeen Social
Services employees, both white and African‐American, who
performed the same or similar administrative duties as Golla
at a lower pay grade.
     In 2009, Golla learned that Taylor was making more money
than  he  was.  On  June  9,  2009,  Whitehead  overheard  Golla
talking  with  Taylor  and  others  about  their  salaries  after  a
website posted the salaries of all Cook County employees. On
July 7, 2009, Golla wrote a letter to the Chief Judge claiming
that  Whitehead  publicly  announced  that  she  knew  Taylor
made more money than him, but Whitehead denied making
this  statement,  or  any  statements  about  the  pay  disparity
between Golla and Taylor. Whitehead stated that she was only
informed of the pay disparity when Golla approached her with
that information.
   When  Golla  was  asked  during  his  deposition  whether
anyone in the workplace made racial comments towards him,
he answered:
       No.  You  know,  nothing  direct  racial.  Now,
       [Whitehead]  had  on  numerous  occasions  said
No. 15‐2524                                                         5

        that all my life people have been standing in my
        way, and they all looked exactly like you. Is that
        racial? Is that gender? Is that age? That’s what
        she  would  say,  you  are  a  nobody,  you  are  a
        nothing, you are not an attorney. She would say
        it repeatedly, loudly and to anybody who was
        around  to  hear  it.  But  is  that  racial?  No.  It’s
        demeaning. It’s disgusting. It’s degrading. But
        no, not directly racial. No nooses hanging any‐
        where. 
    On May 29,  2009, Golla  filed a discrimination complaint
with the Illinois Department of Human Rights and the EEOC.
The EEOC issued Golla a right‐to‐sue letter on August 11, 2011.
Golla filed his first complaint in the district court on Novem‐
ber 15, 2011, which was amended a number of times thereafter.
The operative complaint contained one count of race discrimi‐
nation under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e‐2(a)(1); and, one count of a violation of Golla’s Equal
Protection and First Amendment rights under 42 U.S.C. § 1983.
The district court dismissed the § 1983 count and allowed the
Title VII count to proceed. 
    On  June  18,  2015,  the  district  court  granted  summary
judgment in favor of Defendants. The court found no direct
evidence of reverse racial discrimination that resulted in the
pay  disparity.  The  court  also  found  that  Golla  had  failed  to
establish  a  prima  facie  case  of  reverse  racial  discrimination
under the indirect method of proof, a modified version of a
framework first established in McDonnell Douglas Corporation
v. Green, 411 U.S. 792 (1973). See Mills v. Health Care Serv. Corp.,
171 F.3d 450, 456–57 (7th Cir. 1999). 
6                                                        No. 15‐2524

                        II.  DISCUSSION
     We review a district court’s grant of summary judgment
de novo. Cole v. Bd. of Trs. of N. Ill. Univ., 838 F.3d 888, 895 (7th
Cir. 2016). The question on a motion for summary judgment is
whether  the  moving  party  has  shown  there  is  “no  genuine
dispute as to any material fact,” and is entitled to summary
judgment as a matter of law. Fed. R. Civ. P. 56(a). We construe
all factual disputes and draw all reasonable inferences in favor
of the non‐moving party. Cole, 838 F.3d at 895. 
    Title VII prohibits an employer from discriminating against
an employee on the basis of race with respect to their compen‐
sation.  42 U.S.C. § 2000e‐2(a)(1). The  district court analyzed
Golla’s race discrimination claim under both the “direct” and
“indirect” methods of proof. See Golla v. Chief Judge of Cook Cty.,
No.  11  C  8149,  2015  WL  3814650,  at  *3–6  (N.D.  Ill.  June  18,
2015).
    However,  after  the  district  court  had  granted  summary
judgment, we held that the “direct” and “indirect” methods
should no longer be treated as distinct legal standards. Ortiz v.
Werner Enters., Inc., 834 F.3d 760, 765–66 (7th Cir. 2016). Instead
of separating evidence under different methods of proof, we
held that “[e]vidence must be considered as a whole, rather
than asking whether any particular piece of evidence proves
the case by itself—or whether just the ‘direct’ evidence does so,
or the ‘indirect’ evidence.” Id. at 765. We clarified that the legal
standard  is  “simply  whether  the  evidence  would  permit  a
reasonable  factfinder  to  conclude  that  the  plaintiff’s  race  …
caused  the  …  adverse  employment  action.”  Id.  Importantly,
Ortiz  made  clear  that  its  holding  did  not  alter  McDonnell
No. 15‐2524                                                           7

Douglas or displace the indirect method of establishing a prima
facie  case  of  discrimination.  Id.  at  766.  Instead,  the  indirect
method  remains  “a  means  of  organizing,  presenting,  and
assessing  circumstantial  evidence  in  frequently  recurring
factual patterns found in discrimination cases.” David v. Bd. of
Trs. of Cmty. Coll. Dist. No. 508, 846 F.3d 216, 224 (7th Cir. 2017).
Accordingly,  we  will  evaluate  Golla’s  claim  under  the  ap‐
proach set forth in Ortiz.
    Golla argues that he presented sufficient evidence of race
discrimination  within  the  Social  Services  Department  to
survive summary judgment. Golla stresses the similarities in
job  titles  and  duties  with  Taylor  and  surmises  that  the  only
explanation for Taylor’s higher pay grade is his race. Golla also
points to the comments of his African‐American supervisor,
Whitehead, as evidence of racial animus in the Social Services
Department.
    Considering the evidence as a whole, we find that Golla has
not  presented  sufficient  evidence  from  which  a  reasonable
factfinder could conclude Golla received lower pay than Taylor
because of his race. Golla’s reverse racial discrimination claim
is premised solely on Taylor: one African‐American employee
in  the  Social  Services  Department  who  performed  similar
duties  and  received  a  higher  salary.  Golla  presented  no
evidence,  beyond  the  fact  that  he  is  white  and  Taylor  is
African‐American,  to  demonstrate  that  race  contributed  to
disparity in their pay. 
    The  evidence  showed  that  Golla’s  Grade  14  pay  was
established in 1996 pursuant to a settlement agreement with
the Office. Taylor’s Grade 22 was set in 1998 when he was a
8                                                    No. 15‐2524

Jury Room Manager. When Golla and Taylor were placed in 
the Social Services Department in 2004 and 2005, respectively,
they  maintained  their  pay  grades  that  had  been  established
years prior. Golla presented no evidence that Whitehead, or
anyone  in  the  Social  Services  Department,  was  a  decision‐
maker on employee compensation. Golla’s only evidence that
Whitehead played any role at all in determining particular pay
grades is a single line statement from the deposition of Bruce
Wisniewski, the Office’s HR Administrator, that can be read to
suggest  Whitehead  could  have  recommended  a  higher  pay
grade  for  Golla.  But  Golla  has  presented  no  evidence  that
Whitehead every knowingly withheld such a recommendation,
or that she even knew she had that potential influence. 
   Moreover,  Golla  did  not  produce  any  evidence  that  the
Social Services Department engaged in any systematic pattern
or maintained a policy of reverse racial discrimination. In fact,
Defendants provided evidence that many other employees in
the Social Services Department with duties similar to Golla,
both  white  and  African‐American,  were  compensated  at  a
lower pay grade than Golla.
    Whitehead’s  comments  to  Golla  lend  no  support  to  his
claim  of  reverse  racial  discrimination.  Golla  argues  that
Whitehead displayed racial animus when she told him “all my
life people have been standing in my way, and they all looked
exactly like you.” However, Golla presented no evidence that
Whitehead  ever  made  this  statement  in  reference  to  Golla’s
pay. See Merillat v. Metal Spinners, Inc., 470 F.3d 685, 694 (7th
Cir. 2006). In fact, Whitehead had no decision‐making role in
determining pay grades, and she was unaware of the disparity
in their pay until Golla informed her of it. Moreover, White‐
No. 15‐2524                                                        9

head’s comment is open‐ended, and there is no evidence that
Whitehead was referring to Golla’s race when she made the
ambiguous remark. Finally, Golla confirmed at his deposition
that this comment was not racially motivated when he stated:
“[I]s  that  racial?  No.  It’s  demeaning.  It’s  disgusting.  It’s
degrading. But no, not directly racial.”   
   In  short,  the  evidence  as  a  whole  was  insufficient  for  a
reasonable  jury  to  conclude  that  the  Office  paid  Golla  at  a
lower pay grade than Taylor on account of his race. Therefore,
Defendants are entitled to summary judgment.
                      III.  CONCLUSION
   For the foregoing reasons, we AFFIRM the district court’s
grant of summary judgment in favor of Defendants.